Exhibit 10.20

CHRYSLER GROUP LLC

Performance and Leadership Management Award Plan

Section 1. Purpose. The purpose of the Performance and Leadership Management
Award Plan (the “PLM Award Plan”) of Chrysler Group LLC (the “Company”) is to
provide an annual bonus award opportunity to eligible employees based on the
achievement of annual financial performance goals and the eligible employee’s
individual performance and leadership.

Section 2. Award Administration. The Senior Vice President, Human Resources, of
the Company (the “Administrator”) shall be responsible for the administration of
the PLM Award Plan. The Administrator shall have discretionary authority to
prescribe, amend and rescind rules and regulations relating to the PLM Award
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company and/or its equity security holders, to interpret the
PLM Award Plan and to make all other determinations necessary or advisable for
the administration and interpretation of the PLM Award Plan and to carry out its
provisions and purposes. Any determination, interpretation or other action made
or taken (including any failure to make any determination or interpretation, or
take any other action) by the Administrator pursuant to the provisions of the
PLM Award Plan shall be final, binding and conclusive for all purposes and upon
all persons and shall be given deference in any proceeding with respect thereto.
The Administrator may consult with legal counsel and other advisors, and shall
not incur any liability for any action taken in good faith in reliance upon the
advice of counsel. The Administrator shall have sole discretion to determine
which legal counsel and other advisors to retain. The Administrator may delegate
his or her authority to managers of the Company, subject to such terms as the
Administrator shall determine.

Section 3. Participation. All salaried employees of the Company are eligible to
receive awards under the PLM Award Plan, except for the following employees:
(i) employees who participate in any other variable compensation plans of the
Company, including but not limited to, the Fleet Sales Variable Compensation
Plan, any sales bonus plans, and any country-specific bonus plans; (ii) salaried
employees who are hired or reinstated from layoff or leave of absence (which
commenced prior to January 15 of the applicable performance year) after
November 15 of the applicable performance year; and (iii) salaried employees who
worked fewer than 30 days during the applicable performance year. Employees
eligible to participate in the PLM Award Plan are referred to herein as
“Participants”.



--------------------------------------------------------------------------------

Section 4. Awards

(a) Performance Criteria. On or about the commencement of each fiscal year of
the Company, or other period as designated by the Compensation and Leadership
Development Committee (the “Committee”) (each such period, a “Performance
Period”), or such other date as may determined by the Committee, the Committee
shall establish the performance objective or objectives that must be satisfied
in order for a Participant to receive a bonus award for such Performance Period.
Unless otherwise determined by the Committee, it is anticipated that the
performance objective(s) will include Company and individual performance
metrics, weightings, and goals, in each case, deemed appropriate by the
Committee.

(b) Target Awards. On or about the commencement of each Performance Period, or
such other date as may determined by the Committee, the Committee shall
establish individual target award ranges, generally expected to be expressed as
a percentage of the Participant’s annual base salary based on the Participant’s
“Compensation Category” (a “target award percentage”), that may be earned by the
Participant in connection with the achievement of the performance goals
established by the Committee in accordance with Section 4(a). The Administrator
or his or her delegate will determine the specific target award percentage that
will be applicable to Participant from the individual target award ranges
determined by the Committee to be applicable to such Participant’s Compensation
Category. Such determination will be subject to the approval of the Company’s
Chief Executive Officer for target award percentages applicable to members of
the Company’s Senior Leadership.

(c) Determination of Award Amounts. Unless otherwise determined by the
Committee, the amount earned by each Participant in respect of each Performance
Period shall be determined by the Committee in its sole and absolute discretion,
based on the target award percentage, and the actual achievement of Company
performance and individual performance. It is anticipated that the following
guidelines will be followed in determining the amount of a Participant’s award:

(i) The calculation of the award amount will be based on the Participant’s base
salary rate in effect for each month of the Performance Period.

(ii) If the Participant held positions in more than one “Compensation Category”
during the Plan year, and therefore had more than one target award percentage,
the Participant’s target award percentage shall be applied on a prorated basis
for period of service performed by the Participant in each “Compensation
Category”.

(iii) Awards will be prorated for the number of months of active employment if a
Participant is hired, reinstated from layoff or non-eligible leave of absence,
or transferred from non-eligible status during the applicable Performance
Period. The first month of salaried employment status will be included in the
proration provided that the qualifying action occurred before the 15th of the
month.



--------------------------------------------------------------------------------

(d) Termination of Employment. Unless otherwise determined by the Committee in
its sole discretion, if a Participant’s employment terminates for any reason
prior to payment of the Participant’s bonus, such Participants shall forfeit all
rights to any and all awards which have not yet been paid under the PLM Award
Plan; provided that if a Participant’s employment terminates as a result of the
Participant’s death, the Participant’s beneficiary shall be entitled to the
bonus (if any is awarded to the Participant), prorated for the months of active
employment by the Participant during the Performance Period; provided further
that if a Participant’s employment terminates as a result of the Participant’s
voluntary retirement from active status on or after the end of the Performance
Period, the Participant shall be entitled to the bonus (if any is awarded to the
Participant). Notwithstanding the foregoing, if a Participant’s employment
terminates for any reason prior to the date on which the award is paid
hereunder, the Administrator, in his or her discretion, may waive any forfeiture
pursuant to this Section 4(d) in whole or in part.

(e) Discretion. Notwithstanding anything else contained in Section 4(a) through
(d) to the contrary, the Committee shall have the right, in its absolute
discretion, to increase, reduce or eliminate the amount otherwise payable to any
Participant under Section 4(a) through (d) based on any factors that the
Committee, in its discretion, shall deem appropriate.

Section 5. Payment

(a) Payment Date and Form. Payment shall be made in compliance to the extent
applicable, with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Unless the Administrator shall otherwise determine, amounts
awarded to a Participant under the PLM Award Plan shall be paid to the
Participant as soon as practicable following completion of the financial audit
for the Performance Period and the Committee’s determination of the amount
awarded to the Participant. All payments under the PLM Award Plan shall be in
the form of cash.

(b) Offset. Unless otherwise determined by the Administrator, any amounts
awarded to a Participant under the PLM Award Plan shall be reduced by any
outstanding debt owed by the employee to the Company or any of its affiliates,
where permitted by law (including, but not limited to, any debt owed in respect
of any tax equalization payments).

Section 6. Amendment and Termination. The Committee may at its discretion at any
time and from time to time alter, amend, suspend, or terminate the PLM Award
Plan, whether or not such alteration, amendment, suspension, or termination may
have adverse consequences to the Participants.



--------------------------------------------------------------------------------

Section 7. Miscellaneous Provisions

(a) No Guarantee of Employment or Participation. Nothing in the PLM Award Plan
shall interfere with or limit in any way the right of the Company or any
affiliate of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company or any such affiliate.

(b) Non-alienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the PLM Award
Plan. The provisions of the PLM Award Plan shall inure to the benefit of each
Participant and the Participant’s beneficiaries; heirs, executors,
administrators or successors in interest.

(c) Tax Withholding. The Company or any affiliate of the Company shall have the
power to withhold, or require a Participant to remit to the Company or such
affiliate promptly upon notification of the amount due, an amount (in cash or
other compensation payable to the Participant) sufficient to satisfy the
statutory minimum federal, state, local and foreign withholding tax requirements
with respect to any bonuses awarded under the PLM Award Plan.

(d) Governing Law. The PLM Award Plan, and all agreements hereunder, shall be
governed by and construed in accordance with the law of the State of Michigan,
regardless of the law that might be applied under principles of conflict of
laws.

(e) Freedom of Action. Nothing in the PLM Award Plan or any agreement entered
into pursuant to the PLM Award Plan shall be construed as limiting or preventing
the Company or any affiliate of the Company from taking any action with respect
to the operation or conduct of its business that it deems appropriate or in its
best interest.